DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1, 4, 10-14, 17 and 22-23 are amended.
Claims 5-6 and 15-16 are canceled.
Claims 25-28 are newly added.
Claims 1-4, 7-14 and 17-28 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.
Applicant argues:
“The office argued (pages 6-7) of the office action that the recognized signature should be viewed as a signature (end of page 6) and be also viewed as a profile of the person (page 7 – lines 19-20 : recognition signature base on .. facial features, gender, hair features…..note: facial features, gender, hair features as profile of a person).
Claim 1 explicitly claims that the profile differs from the at least one signature – in contrary to the interpretation of the office of the recognition signature as being a signature (end of page 6) and be also viewed as a profile of the person.
Accordingly – Gokturk fails to teach or suggest (at least) wherein the profile differs from the at least one signature

In response, the Examiner submits:
The previous Office Action does not equate “signature” and “profile”.  The previous Office Action cited at least ¶0039 of Gokturk that discloses “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”.
While Gorturk’s signature is based on two or more of “facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender” that are characteristics that can be a person’s profile, that does not make Gorturk’s signature the same as a profile.
Paragraph 0010 of Gorturk also teaches “FIG. 6 is a block diagram illustrating techniques for using recognition information from different physical characteristics of persons in order to determine a recognition signature for that person, under an embodiment of the invention.”
This further shows that Applicant’s assertion that Gorturk’s signature and Gorturk’s profile are the same is untrue.
Paragraph 0055 of Gorturk further teaches “in an embodiment, recognition information is a quantitative expression. According to one implementation, for example, a recognition signature may correspond to a highly dimensional vector or other dimensional numerical value.”
This teaches that Gorturk’s signature can be implemented as a “highly dimensional vector” that is definitely not the same as Gorturk’s “facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender” of person(s).
Paragraph 0271 of Gorturk further teaches “recognition signature may be a dimensional vector or value”.  Again, dimensional vector is not the same as Gorturk’s “facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender” of a person(s) -- characteristics that are profile(s) of a person(s).

Regarding Claims 2 and 12, Applicant further argues:


In response, the Examiner submits:
Gokturk does teach receiving a request to generate a profile, wherein the request includes the search query (Gokturk: at least ¶¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”; ¶0067 also discloses “detection and/or recognition may employ facial features, clothing, apparel, and other physical characteristics in determining recognition information about a person”; ¶0209 further discloses “image check 1208 makes an initial inspection of an image file to determine whether the image file has been handled by the image analysis module previously” and “checks the extracted metadata against a picture ID store 1225”).
When Gokturk checks an image and its extracted metadata against existing images in store, querying is performed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Amended Claims 4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended Claims 4 and 14 recite “wherein the at least one signature is two or more signatures”.
“At least one signature” cannot be two or more signatures” because at least one signature can be one signature.

Amended Claim 13 depends from Claim 11.  Claim 1 does not recite “crawling, descriptive phrases”.  Therefore, “… the crawling, descriptive phrases” is indefinite because it lacks proper antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 7, 10-14, 17, 20, 23, 25 and 27-28 are rejected under 35 U.S.C. pre-AIA  102(e) as being anticipated by US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”).

As to Claim 1, Gokturk teaches a method for creating a profile for an entity, comprising: crawling through at least one web source, wherein the crawling comprises identifying at least one multimedia content element (MMCE) associated with a search query in the at least one web source (Gokturk: at least ¶0208; “crawler 1292 that crawls websites for images”);
analyzing the at least one MMCE (Gokturk: at least ¶0193; “image analysis module 1220 that analyzes images that recognizes objects appearing in the images”), wherein the analyzing further comprises generating at least one signature based on the at least one MMCE (Gokturk: at least ¶0035; “recognition signature may be determined for a given person appearing in one of the cluster of images”; ¶¶0195-0196 also disclose “analyze image data from a given image file for purposes detecting and generating recognition any person appearing an image” and “identifier of the person generated from the person analysis component 1222 is a recognition signature 1253”);
identifying, based on the generated at least one signature, an entity that appears in the at least one MMCE (Gokturk: at least ¶0035; “recognition signature may be used in identifying a recognition signature of one or more persons appearing in any one of the cluster of images”; ¶0194 also discloses “numeric or quantitative signature data that substantially uniquely identifies a person or object” );
determining at least one characteristic associated with the entity (Gokturk: at least ¶¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”); wherein the determining is based in the analyzing (Gokturk: at least ¶¶0038-0039; “image data from the captured image is analyzed to detect a face of a person in the image” and “recognition may also be performed using more than one marker or physical characteristic of a person”); and
generating a profile for the entity based on the at least one characteristic (Gokturk: at least ¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”; ¶0067 also discloses “detection and/or recognition may employ facial features, clothing, apparel, and other physical note: facial features, gender, hair features as profile of a person), wherein the profile differs from the at least one signature (Gokturk: at least ¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”; ¶0055 further discloses “according to one implementation, for example, a recognition signature may correspond to a highly dimensional vector or other dimensional numerical value”; note: signature implemented as a dimensional vector; signature is based on characteristics that are profile of a person – the at least one signature is different from the profile). 
Claim 10 (a computer readable medium claim) corresponds in scope to Claim 1, and is similarly rejected.
Claim 11 (a system claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 2, Gokturk teaches the method of claim 1, further comprising: receiving a request to generate a profile, wherein the request includes the search query Gokturk: at least ¶¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”; ¶0067 also discloses “detection and/or recognition may employ facial features, clothing, apparel, and other physical characteristics in determining recognition information about a person”; ¶0209 further discloses “image check 1208 makes an initial inspection of an image file to determine whether the image file has been handled by the image analysis module previously” and “checks the extracted metadata against a picture ID store 1225”; note: checking an image and its extracted metadata against existing images in store as querying).
Claim 12 (a system claim) corresponds in scope to Claim 2, and is similarly rejected.

As to Claim 3, Gokturk teaches the method of claim 1, wherein the characteristics include at least one of: impressions, personal preferences, environmental variables, and variables associated with the entity (Gokturk: at least ¶¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, ). 

As to Claim 4, Gokturk teaches the method of claim 1, wherein the at least one signature are two or more signature; wherein the method further comprising: generating at least one concept based on the generated at least one signature, wherein the entity is represented by one of the at least one concept (Gokturk: at least ¶¶0039, 0053; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”; ¶0093 also discloses “determining recognition signatures or information about persons”; note: “recognition signatures” represent the concept of people); wherein each concept is a collection of a signatures (Gokturk: at least ¶0093 discloses “determining recognition signatures or information about persons”) and metadata representing the concept (Gokturk: at least ¶0035; “common characteristic of either the image or of the image file (such as metadata). In one embodiment, a recognition signature may be determined for a given person appearing in one of the cluster of images. The recognition signature may be used in identifying a recognition signature of one or more persons appearing in any one of the note: facial features, clothing features, hair, gender are metadata representing people or persons). 
Claim 14 (a system claim) corresponds in scope to Claim 4, and is similarly rejected.

As to Claim 7, Gokturk teaches the method of claim 4, further comprising: generating at least one tag, wherein each tag is a textual index term describing the concept, wherein the entity is identified based on the at least one tag (Gokturk: at least ¶0039; tags such as “facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender; ¶0054 further discloses “recognition information may identify people by ethnic class or gender, or identify a person as being one of a limited number of matching possibilities”; note: tags describing people of different groups/classes/ classifications).
Claim 17 (a system claim) corresponds in scope to Claim 7, and is similarly rejected.

As to Claim 13, Gokturk teaches the system of claim 11, wherein the characteristics include at least one of: impressions, personal preferences, environmental variables, variables associated with the entity (Gokturk: at least ¶0039; “recognition signature based on recognition information from two or more of the following characteristics: facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender”), positive or negative values, and themes that are common among additional MMCEs associated with the entity and the at least one MMCE identified during the crawling, descriptive phrases. 

As to Claim 20, Gokturk teaches the method according to claim 1 wherein the entity is selected out of a person (Gokturk: at least ¶0035; “recognition signature may be determined for a given person appearing in one of the cluster of images”), an animal, a brand, a company, and a fictional character.

As to Claim 23, Gokturk teaches the method according to claim 7 wherein the method comprises searching for additional MMCEs associated with the entity based on at least one out of (a) the at least one tag, and (b) at least one concept (Gokturk: at least ¶0194; “… to facilitate numerous types of functionality, including text searching for images, image search for images, and similarity or likeness searches”; ¶0203 further discloses “search criteria of an image of a face may return images containing the same face. This operation may be performed by (i) recognizing the face in the image that is to serve as search input, and (ii) retrieving an image with the same or equivalent recognition signature using the Signature Index 1252 as a source”; ¶0039 further discloses tags such as “facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender and ¶0054 discloses “recognition information may identify people by ethnic class or gender, or identify a person as being one of a limited number of matching possibilities”).

As to Claim 25, Gokturk teaches the method according to claim 23 wherein the characteristics include themes that are common among the additional MMCEs and the at least one MMCE identified during the crawling (Gokturk: at least ¶0063; “extrapolation feature 70 presents similar faces (people who look like the recognized face”; ¶0310 also discloses “the user may enter his picture, and the picture of a family member, and request a programmatic comparison that states how close the two family members are in appearance” as example – where “the basis ).

As to Claim 27, Gokturk teaches the system according to claim 11 further adapted to search for additional MMCEs associated with the entity based on at least one out of (a) the at least one tag, and (b) at least one concept (Gokturk: at least ¶0194; “… to facilitate numerous types of functionality, including text searching for images, image search for images, and similarity or likeness searches”; ¶0203 further discloses “search criteria of an image of a face may return images containing the same face. This operation may be performed by (i) recognizing the face in the image that is to serve as search input, and (ii) retrieving an image with the same or equivalent recognition signature using the Signature Index 1252 as a source”; ¶0039 further discloses tags such as “facial features (e.g. eye or eye region including eye brow, nose, mouth, lips and ears), clothing and/or apparel, hair (including color, length and style) and gender and ¶0054 discloses “recognition information may identify people by ethnic class or gender, or identify a person as being one of a limited number of matching possibilities”).

As to Claim 28, Gokturk teaches the system according to claim 27 wherein the characteristics include themes that are common among the additional MMCEs and the at least one MMCE identified during the crawling (Gokturk: at least ¶0063; “extrapolation feature 70 presents similar faces (people who look like the recognized face”; ¶0310 also discloses “the user may enter his picture, and the picture of a family member, and request a programmatic comparison that states how close the two family members are in appearance” as example – where “the basis of the comparison does not necessarily have to be facial characteristics, it may be stature, hair, gender, ethnicity, skin color, clothing and/or other physical characteristics of the person, when considered alone or in combination”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”) in view of US PGPUB 2010/0212015 by Jin et al. (“Jin”).

As to Claim 8, Gokturk teaches the method of claim 1.
Gokturk does not explicitly disclose wherein the at least one signature is robust to noise and distortion. 
Jin, however, discloses wherein the at least one signature is robust to noise and distortion (Jin: at least ¶0009; “producing a multimedia fingerprint invulnerable to compression or distortion regardless of unfavorable multimedia environments such as noise or the like”) in order to achieve avoidance of fingerprint degradation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jin’s feature of at least one signature is robust to noise and distortion (Jin: at least ¶0009) with the at least one signature in Gokturk’s method.
The suggestion/motivation for doing so would have been to achieve avoidance of fingerprint degradation (Jin: at least ¶0009).
Claim 18 (a system claim) corresponds in scope to Claim 8, and is similarly rejected.

Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”) in view of US PGPUB 2002/0087828 by Arimilli et al. (“Arimilli”).

As to Claim 9, Gokturk teaches the method of claim 1, wherein each signature is generated by a signature generator system including a plurality of computational cores (Gokturk: at least ¶¶0049, 0193; “instructions that are executable by one or more processors” and “analysis module 1220 is configured to generate recognition data of different types of objects appearing in individual images for purpose of enabling the recognition data to be indexed”).
Gokturk does not explicitly disclose, but Arimilli discloses said plurality of computational cores including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core (Arimilli: at least ¶0010; “processors each having unique characteristics including, for example, different processing speeds (frequency), different integrated circuit design, different cache topologies”) in order to allow for “upgrade to newer, more efficient processor and cache topologies and which operates as a symmetric multiprocessor (SMP) system” (Arimilli: at least ¶0009).
Arimilli’s feature of a plurality of computational cores including a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core (Arimilli: at least ¶0010) with Gokturk’s method.
The suggestion/motivation for doing so would have been to allow for “upgrade to newer, more efficient processor and cache topologies and which operates as a symmetric multiprocessor (SMP) system” (Arimilli: at least ¶0009).
Claim 19 (a system claim) corresponds in scope to Claim 9, and is similarly rejected.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”) in view of US PGPUB 2004/0047461 by Weisman et al. (“Weisman”).

As to Claim 21, Gokturk teaches the method according to claim 1.
Gokturk does not explicitly disclose, but Weisman discloses wherein the characteristics indicate whether the entity is helpful or boring (Weisman: at least ¶0153; “target participant could be labeled with selections such as charming, witty, interesting, … , boring”).
Weisman’s feature of wherein the characteristics indicate whether the entity is helpful or boring (Weisman: at least ¶0153) with the characteristics of entities disclosed in Gokturk’s method.
The suggestion/motivation for doing so would have been to further describe an entity and distinguish it from other entities (Weisman: at least ¶0153; “reaction can be recorded on a higher resolution scale, including for example thumbs-up (a positive reaction), thumbs-down (a negative reaction), or neutral. Descriptive reactions are also possible”).

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”) in view of US PGPUB 2002/0152087 by Gonzalez et al. (“Gonzalez”).

As to Claim 22, Gokturk teaches the method according to claim 1.
Gokturk does not explicitly disclose, but Gonzalez discloses wherein the characteristics are personal preferences of the entity (Gonzalez: at least ¶0106; “where the use of multi-parameter digital labeling to identify personal characteristics and preferences can greatly assist the process of choosing persons to correspond with”).
Gonzalez’s feature of wherein the characteristics are personal preferences of the entity (Gonzalez: at least ¶0106) with the characteristics of entities disclosed in Gokturk’s method.
The suggestion/motivation for doing so would have been to distinguish one entity from other entities based on “personal characteristics and preferences” (Gonzalez: at least ¶0106; “assist the process of choosing persons”).

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”) in view of US Patent 7,302,089 by Smits.

As to Claim 24, Gokturk teaches the method according to claim 1.

Gokturk does not explicitly disclose, but Smits discloses wherein the each signature represents a response of multiple neural network nodes to a MMCE of the at least one MMCE (Smits: at least Col. 3 Lines 25-28; determine if image is substantially realted to “visual signature” where “application can employ one or more methods to make the determination, including fuzzy logic, neural networks, look-up tables, artificial intelligence, and the like”).
Smits’ feature of wherein the each signature represents a response of multiple neural network nodes to a MMCE of the at least one MMCE (Smits: at least Col. 3 Lines 25-28) with Gokturk’s method.
The suggestion/motivation for doing so would have been to perform media comparison at mobile devices (Smits: at least Abstract, Col. 3 Lines 5-8).

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB 2006/0251292 by Gokturk et al. (“Gokturk”) in view of US PGPUB 2005/0193093 by Mathew et al. (“Mathew”).

As to Claim 26, Gokturk teaches the method according to claim 1.
Gokturk does not explicitly disclose, but Mathew discloses checking if a matching profile already exists for the entity in a database (Mathew: at least ¶0071; “requests a user profile of the user from central server 170”); and adding to the matching profile each characteristic of the at least one characteristic not found in the matching profile already (Mathew: at least ¶0070; “check for missing dependent profile attributes”; ¶0134 further discloses “since the gender and birth date profile attributes do not yet have values, they are shown as unspecified and are editable. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mathew’s features of checking if a matching profile already exists for the entity in a database (Mathew: at least ¶0071); and adding to the matching profile each characteristic of the at least one characteristic not found in the matching profile already (Mathew: at least ¶¶0070, 0134) with Gokturk’s method.
The suggestion/motivation for doing so would have been to “collect the requested user information that is not included in the user profile” (Mathew: at least Abstract).

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168 
25 October 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168